NUMBER 13-21-00429-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


ANTON HALEY, GORDON HALEY,
AND ALL OCCUPANTS,                                                  Appellants,

                                        v.

WILMINGTON SAVINGS FUND SOCIETY, FSB,
AS OWNER TRUSTEE OF THE RESIDENTIAL
CREDIT OPPORUNITIES TRUST V-D,                                         Appellee.


             On appeal from the County Court at Law No. 5
                      of Nueces County, Texas.


                        MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Silva
              Memorandum Opinion by Justice Benavides

      Appellants, Anton Haley and Gordon Haley, perfected an appeal from a judgment

awarding appellee, Wilmington Savings Fund Society, FSB, as Owner Trustee of the
Residential Credit Opportunities Trust V-D, immediate possession of residential property

commonly known as 4910 Lavaca Drive, Corpus Christi, Texas 78411. On July 14, 2022,

the Clerk of the Court notified appellants that their briefs were seven days past due and

that the appeal would be dismissed for want of prosecution unless, within ten days from

the date of the notice, appellants reasonably explained their failure to timely file a brief

and the appellee would not be significantly injured by a late filing. See TEX. R. APP. P.

38.8(a), 42.3(b), (c).

       More than ten days have passed, and appellants have not responded to the Clerk’s

notice, filed a motion for extension of time, or filed a brief in this matter. Accordingly, on

its own motion, the Court dismisses the appeal for want of prosecution. See id. R. 38.8(a),

42.3(b), (c).

                                                                 GINA M. BENAVIDES
                                                                 Justice

Delivered and filed on the
11th day of August, 2022.




                                              2